

[exxonlogo.jpg]
 
Exhibit 10.1


MATERIAL NOTED WITH [**] IS CONFIDENTIAL AND
HAS BEEN DELETED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT, AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION




GLOBAL SUPPLY AGREEMENT


This Global Supply Agreement ("Agreement" or “Contract”) is between ExxonMobil
Chemical Company ("Seller"), on behalf of itself and the ExxonMobil affiliates
listed on Attachment B (each an "ExxonMobil Selling Affiliate" or collectively,
"ExxonMobil Selling Affiliates"), and West Pharmaceutical Services ("Buyer"), on
behalf of itself and the Buyer affiliates listed on Attachment B (each a "Buyer
Affiliate" or collectively, "Buyer Affiliates").


PRODUCTS, QUANTITY, PRICE


In accordance with the provisions of this Agreement, ExxonMobil Selling
Affiliates agree to sell to Buyer Affiliates and Buyer Affiliates agree to
purchase from ExxonMobil Selling Affiliates, the following product(s)
(collectively, "Product"):


Products
Quantity
(Metric Tons/Yr)
Container/
Package
List Price(s)
Per Metric Ton
[**]
 
[**]
Wood/Metal/
Cardboard
Seller's/ExxonMobil Affiliate's List Price
[**] [**]    





Seller, at its sole discretion, may increase the maximum amount of Product that
Buyer may purchase up to [**].


Subject to this Agreement’s terms and conditions, Buyer Affiliates shall
purchase and ExxonMobil Selling Affiliates shall sell the yearly minimum amount
of Product amounts (in the aggregate) listed above.  Buyer Affiliates shall not
be obliged to purchase and ExxonMobil Selling Affiliates shall not obliged to
sell amounts over the Product maximum amounts per year.


The Product's  price(s) is a non-delivered price (i.e., Ex Works - Incoterms
2000 ("EXW")).  Buyer is to pay freight and the selection of the carrier and
routing of shipments is at Buyer's option.


Buyer Affiliates shall issue a purchase order(s), order(s), or call off order(s)
when purchasing Product from ExxonMobil Selling Affiliates in writing pursuant
to this Contract (“Purchase Order”).  Such Purchase Order(s) shall specify (a)
the quantity of Product, and (b) general date of delivery.  Products sold by
ExxonMobil Selling Affiliates to Buyer Affiliates during the term of this
Agreement shall be sold subject to the appropriate ExxonMobil Selling
Affiliate’s “Acknowledgment of Purchase Order”, "Order Confirmation" or
“Invoice” form and their respective "Standard Terms and Conditions of Acceptance
and Sale.”


Purchase Order(s), including any terms and conditions contained or referenced
therein, shall not supersede, add to or amend in any way this Contract. In the
event of any conflict between the terms of this Contract and the terms of any
Purchase Order, the terms of this Contract shall prevail.


At their sole discretion, Seller/ExxonMobil Selling Affiliates may no longer
manufacture certain EXXON™ Butyl, Halobutyl or Exxpro™ Specialty Elastomer
Product grades, and Seller shall notify Buyer accordingly.  [**]  Seller shall
notify Buyer of the average Product grade amounts, and Buyer Affiliates shall
purchase from ExxonMobil Selling Affiliates such average Product grade amounts
(in the aggregate) within said [**].   ExxonMobil Selling Affiliates’ decision
to stop manufacturing of the Product grade shall not constitute a breach of this
Contract by Seller/ExxonMobil Selling Affiliates.

 
 
 

--------------------------------------------------------------------------------

 





PRICING


Product prices to Buyer/Buyer Affiliates and the prices from which all discounts
will be calculated will be the Seller/ExxonMobil Selling Affiliates’ list prices
then in effect for the particular Product ("Base Prices"), subject to the
following provisions.  The price of Products sold by Seller/ExxonMobil Selling
Affiliates to Buyer/Buyer Affiliates will comprise the Base Price, the discounts
listed below, and be subject to fluctuations due to the cost of energy based on
the Brent crude oil price increases or decreases as described below .


DISCOUNTS


[**]
Buyer/Buyer Affiliates agree to progress the conversion to the use of
Seller/ExxonMobil Selling Affiliates standard sales Product specifications [**]
with the goal to complete the conversion during term of this Agreement.
 
If Buyer Affiliates pays Seller's/ExxonMobil Selling Affiliates' invoices in
full, [**] however, will only apply to Product sales to Buyers Affiliates
in  the [**]. All other Buyer Affiliates are not eligible to receive this
[**].   Seller/ExxonMobil Selling Affiliates, as applicable, will conduct
quarterly audits of Buyer's/Buyer Affiliates payment performance. Should
Buyer/Buyer Affiliates not [**], ExxonMobil Selling Affiliates may, at their
sole discretion, no longer offer and Buyer may no longer be eligible to receive
[**].


Buyer Affiliates shall pay ExxonMobil’s Selling Affiliates invoice(s) no later
than the days set forth in  Attachment E hereto.  All invoices shall be paid in
full by wire transfer in accordance with the invoice's instructions.


AGREEMENT - CRUDE PRICE ADJUSTMENTS


Product price(s) shall be subject to the Average Brent crude oil price evolution
(as further detailed below) in order to reflect the cost of energy. Should the
Average Brent crude oil price at any moment during the term of this Agreement
move to a different Average Brent crude oil price bracket as mentioned below,
Seller may increase or decrease the Product price by $100/ton for every $5/BBL
change in the Average Brent crude oil price. In no event shall the Product
price’s increase or decrease exceed $100/ton for every $5/BBL change in the
Average Brent crude oil price brackets. Each Average Brent crude oil bracket is
calculated on a $5 range basis (e.g., $30-$35, $40-$45, $50-$55, etc.).


The Average Brent crude oil price evolution shall be expressed as the
three-month average spot price per barrel of the Brent crude oil (as published
in the Wall Street Journal). This average shall be calculated as the average of
the prices for the immediate preceding three consecutive calendar months, with
each month's price calculated as the average of the daily prices.


Any  conversion between United States Dollars and Euros will be carried out by
using the average of the European Central Bank’s daily foreign exchange rate as
published in Reuter's screen ECB 37 for the period in question.


Any Product price adjustment shall take effect the month immediately following
ExxonMobil Selling Affiliates’ notification of an increase or decrease in
Product price.


LOCATIONS OF SUPPLY


Buyer/Buyer Affiliates that may purchase Product from ExxonMobil Selling
Affiliates are listed in Attachment C.  Other products and locations may be
added upon mutual agreement in writing.


Any and all sales of Product between ExxonMobil Chemical Company and/or
ExxonMobil Chemical Services Americas, Inc. and Buyer Affiliates in the U.S.,
Mexico and Brazil shall be subject to the terms and conditions set forth in
Attachment A hereto.


Any and all sales of Product between ExxonMobil Petroleum & Chemical and Buyer
Affiliates in Germany, Denmark, Serbia, and the United Kingdom shall be subject
to the terms and conditions set forth in Attachment G hereto.


Any and all sales of Product between ExxonMobil Chemical France SARL and Buyer
Affiliates in France shall be subject to the terms and conditions set forth in
Attachment H hereto.


Any and all sales of Product between ExxonMobil Chemical Asia Pacific and Buyer
Affiliates in Singapore shall be subject to the terms and conditions set forth
in Attachment I hereto.

 
 
 

--------------------------------------------------------------------------------

 



Buyer/Buyer Affiliates are responsible for the Product and returnable metal
crates in their custody at the sales value of the Product and the replacement
value of the metal crates, respectively.  The terms relating to the use and
return of metal crates are set out in Attachment F.


AFFILIATES


ExxonMobil Selling Affiliates participating in this Agreement are listed in
Attachment B.  Buyer Affiliates participating in this Agreement are listed in
Attachment C. Seller and Buyer each represent and warrant that each will cause
its respective affiliates, so listed, to become bound to the terms of this
Agreement.


QUALITY


Product shall conform to ExxonMobil Selling Affiliates’ standard sales
specifications as of the date of shipment.


AGREEMENT PERIOD


Effective Date:          January 1, 2011


Termination Date:    December 31, 2013


PAYMENT TERMS


Buyer/Buyer Affiliates shall pay for Product by Electronic Funds Transfer (EFT)
through the Automated Clearing House (ACH) using the Corporate Trade Exchange
(CTX) format according to the payment terms described in Attachment E.


CREDIT


If Seller/ ExxonMobil Selling Affiliates’  has reasonable grounds for insecurity
with respect to the financial responsibility of Buyer/Buyer Affiliates, Seller /
ExxonMobil Selling Affiliates may require advance cash payment or satisfactory
security and may withhold Product shipments until receipt of such payment or
security.  Such action by Seller/ ExxonMobil Selling Affiliates shall not
constitute a change of payment terms hereunder.  If amounts due hereunder are
placed with an outside agency for collection, or if suit is brought for
collection, or if collected through probate, bankruptcy or other judicial
proceedings, then Buyer/Buyer Affiliates shall pay all costs of collection,
including attorneys' fees, in addition to all other amounts due.


SET-OFF AND RECOVERY


With respect to any monetary amounts and/or product-exchange delivery imbalances
due from Buyer/Buyer Affiliates to Seller/ ExxonMobil Selling Affiliates, Seller
/ExxonMobil Selling Affiliates may (i) set-off such monetary amounts and/or
product-exchange delivery imbalances against any monetary amounts and/or
product-exchange delivery imbalances owed to Buyer /Buyer Affiliates; and/or
(ii) recoup such monetary amounts and/or product-exchange delivery imbalances
from any amounts owed and/or deliveries to be made to Buyer /Buyer Affiliates by
Seller /ExxonMobil Selling Affiliates.  For purposes hereof, any and all
agreements between Buyer /Buyer Affiliates and Seller /ExxonMobil Selling
Affiliates, whether written or oral, shall be deemed to be part of an integrated
agreement set forth herein.


[**]


ECONOMIC CONDITIONS AND TRENDS CLAUSE


It is understood and agreed that the basis for this Agreement is an
extraordinary level of mutual trust and confidence between the parties, not only
in matters of price, quality, and service relating to the quantities of Product
purchased and sold hereunder, but also with respect to the accommodation of
changes that may develop in the business environment or the pursuit of such
mutual undertakings as may benefit either or both of the parties to this
Agreement.  Moreover, the terms relating to quantity and price presume the
continuation of economic conditions and trends now prevailing, including but not
limited to levels of industrial production, tire demand, labor rates, energy
costs, and foreign exchange relationships.  In the event that, in the view of
either party, a significant change of any kind does occur which materially and
significantly alters the value received by either party in this transaction,
that party may, upon written notice of its election and reasons therefor,
request that this Agreement be renegotiated and the other party will be
obligated to respond within 10 days agreeing to enter into the renegotiation
unless the request is formally withdrawn.  Neither party shall either
unreasonably request such renegotiation or unreasonably withhold agreement to so
renegotiate.
 
 

 
 
 

--------------------------------------------------------------------------------

 



FAILURE IN PERFORMANCE


No liability shall result to a party from delay in performance or
non-performance in whole or in part caused by or circumstances reasonably beyond
the control of the party affected, including but not limited to, acts of God,
terrorist activity, transportation failure, breakdowns, equipment failure,
shortage or inability to obtain Product or raw material for Product, or
good-faith compliance with any governmental order or request (whether valid or
invalid).  Regardless, however, of the occurrence or nonoccurrence of any such
circumstances, if supplies of Product, or feedstock for making Product, from any
of Seller’s/ ExxonMobil Selling Affiliates’ existing sources are curtailed or
are inadequate to meet Seller’s/ ExxonMobil Selling Affiliates’ own requirements
and/or its obligations to its customers, Seller’s/ ExxonMobil Selling
Affiliates’ obligation to deliver Product during such period shall be reduced to
the extent necessary, in Seller’s/ ExxonMobil Selling Affiliates’ reasonable
judgment, to apportion fairly among Seller’s/ ExxonMobil Selling Affiliates’ own
requirements and its customers such Product as received and as may be available
in the ordinary and usual course of Seller’s/ ExxonMobil Selling Affiliates’
business from any existing sources of supply at the location(s) from which
deliveries like those covered hereby are normally shipped.  Seller/ ExxonMobil
Selling Affiliates shall not be obligated to purchase or obtain Product, or
feedstock to make Product, to replace deliveries omitted or curtailed under this
paragraph.


CHANGE IN CIRCUMSTANCES


In connection with any Change in Circumstances (as defined below), and without
limiting Seller's /ExxonMobil Selling Affiliate’s other rights under this
Agreement or applicable law, Seller /ExxonMobil Selling Affiliates shall have
the right: (i) to terminate this Agreement and accelerate all amounts due from
Buyer/Buyer Affiliates hereunder, making them immediately payable; (ii) to
modify the payment terms hereunder; and/or (iii) to require that Buyer/Buyer
Affiliates pay in advance for shipments hereunder.


Promptly after becoming subject to any proposed transaction that would result in
a Change in Circumstances, Buyer /Buyer Affiliates shall notify Seller
/ExxonMobil Selling Affiliates, in writing, of the nature of such transaction,
the parties thereto and the proposed date of consummation.  If Seller
/ExxonMobil Selling Affiliates elects to exercise any of its rights under the
preceding paragraph, Seller / ExxonMobil Selling Affiliates shall so notify
Buyer /Buyer Affiliates, in writing, within forty-five (45) days after receipt
of Buyer's /Buyer Affiliates’ notice.


As used above, "Change in Circumstances" means any of the following: (i) any
transaction, or series of transactions, that would result in the transfer of at
least twenty-five percent (25%) of the equity interest in Buyer /Buyer
Affiliates (or of at least twenty-five percent (25%) of the equity interest in
any business entity that owns or controls, directly or indirectly, at least
fifty percent (50%) of the equity interest in Buyer /Buyer Affiliates ("Buyer's
Parent")) to a single transferee or multiple transferees under common control;
(ii) any transaction that would result in Buyer's /Buyer Affiliates’ (or Buyer's
Parent's) merging with one or more other entities; or (iii) any transaction not
in the ordinary course of Buyer's /Buyer Affiliates (or Buyer's Parent's)
business that calls for the sale, purchase or other transfer of one or more
significant assets, including (without limitation) manufacturing facilities and
ownership interests in other business entities.






TERMS AND CONDITIONS


The following attachments are made part of this Agreement:


Attachment A – General Terms and Conditions of Sale
Attachment B – List of ExxonMobil Affiliates/Divisions
Attachment C – List of West Pharmaceutical Services Affiliates
Attachment D – Notices
Attachment E – Payment Terms
Attachment F – Returnable Metal Crates
Attachment G – ExxonMobil Petroleum & Chemical BVBA – Terms and Conditions
Attachment H – ExxonMobil Chemical France SARL – Terms and Conditions
Attachment I – ExxonMobil Chemical Asia Pacific – Terms and Conditions




GOVERNING LAW


This Agreement shall be governed and construed in accordance with the law set
forth in the ExxonMobil Selling Affiliate’s general terms and conditions, as
applicable.



 
 
 

--------------------------------------------------------------------------------

 



BINDING EFFECT


Seller shall not be obligated by this Agreement unless Buyer executes and
returns this Agreement to Seller no later than thirty (30) days from the date
Seller signs below.


ENTIRE AGREEMENT


This Agreement and its attachments constitute the complete and exclusive
statement of the terms of agreement between Seller and Buyer and supersedes any
and all agreements, representations and understandings, oral and written, made
prior to signing and relating to the subject matter of this Agreement. In no
event shall either party be responsible for any special, punitive, or
consequential damages whatsoever.


No modification of this Agreement shall be of any force or effect unless such
modification is in writing, expressly designated as an amendment hereto and
signed by the parties' duly authorized representatives; and no modification
shall be effected by the acknowledgment or acceptance of purchase order forms
containing terms or conditions at variance with those set forth herein.


None of the parties shall be legally bound by anything contained in this
instrument, or any negotiations pursuant thereto, unless and until the companies
have agreed to all terms and this instrument has been signed by authorized
representatives of each company.


ORDER OF PRECEDENCE


In the event of a conflict between this Agreement and the Attachments hereto,
this Agreement shall prevail, except with respect to the governing law specified
in Attachments A, G, H, and I, respectively, and as applicable to the
appropriate ExxonMobil Selling Affiliate.


BUYER
 
SELLER
ACCEPTED AND AGREED TO BY BUYER
 
ExxonMobil Chemical Company
DAY OF:
 
     June 28, 2011 
Date
 June 28, 2011 /s/ Donald E. Morel, Jr.     /s/ Neil Chapman
BY:           Donald E. Morel, Jr.
 
By:  Neil Chapman
Title:        Chairman & CEO
 
Title: Sr. Vice President, Polymers.




 
 
 

--------------------------------------------------------------------------------

 





ATTACHMENT A
GENERAL TERMS AND CONDITIONS OF SALE


1. ACCEPTANCE
Acceptance by the named seller ("Seller") of the transaction(s) specified on
page 1 hereof is EXPRESSLY MADE CONDITIONAL UPON BUYER'S ASSENT TO THESE GENERAL
TERMS AND CONDITIONS.  Page 1 hereof and these General Terms and Conditions
constitute the only binding contract terms and conditions between the parties in
the absence of a written agreement as described in Paragraph 2.


2. WRITTEN AGREEMENT
If there is an executed written contract in effect between Buyer and Seller
covering the transaction(s) specified herein, or if Seller timely transmitted to
Buyer a written confirmation of a contract and Buyer did not timely object
thereto, the terms and conditions of such executed written contract or written
confirmation shall govern over any conflicting term on page 1 hereof and to the
exclusion of these General Terms and Conditions.


3. PRICE AND QUANTITY; PRICE ADJUSTMENTS
Except as otherwise provided pursuant to Paragraph 2, and without regard to any
course of dealing between the parties: (1) Seller shall not be obligated to sell
or deliver any quantity of product(s) covered hereby ("Product") beyond the
amount, if any, which in Seller's sole judgment, is available for such purpose
as of the proposed date of shipment to Buyer; (2) the price of Product shall be
Seller's price therefor as of the date of shipment; (3) Seller reserves the
right to set minimums and/or premiums or to reject orders for unusual
configurations, sizes and folds; (4) unless otherwise specified on page 1
hereof, an overrun or underrun of up to ten percent (10%) shall constitute due
performance of any order; (5) any freight allowances shall be those specified by
Seller as of the date of shipment; and (6) Buyer shall allow Seller a reasonable
period for delivery of shipments of Product. Seller may change any price,
freight or payment term hereof upon no less than thirty (30) days' prior written
notice; provided, however, that Seller may at any time institute or remove a
temporary voluntary allowance of other similar competitive allowance without
prior notice.


4. PAYMENT
Unless otherwise specified on page 2 hereof, payment for Product shall be made
in U.S. Dollars and shall be due, in good funds in Seller's account, no later
than thirty (30) days after the date of shipment. With respect to any monetary
obligations of Buyer or Buyer's affiliates owed to Seller, Seller may (i)
set-off such obligations against any sums owing to Buyer or Buyer's affiliates;
and/or (ii) recoup such obligation from any amounts paid to Buyer or Buyer's
affiliates by Seller.


5. TAXES
Any tax (except income taxes), excise or other governmental charge that now or
in the future may be imposed, increased or levied upon the production, value
added, sale, transportation, storage, handling, delivery, use or disposal of
Product sold hereunder which Seller may be required to pay, shall be paid by
Buyer to Seller in addition to the purchase price. Buyer shall provide Seller,
on request, with properly completed exemption certificates for any tax from
which Buyer claims exemption.


6. CREDIT
If Seller has reasonable grounds for insecurity with respect to the financial
responsibility of Buyer, Seller may require advance cash payment or satisfactory
security and may withhold Product shipments until receipt of such payment or
security. Such action by Seller shall not constitute a change of payment terms
hereunder. If amounts due hereunder are placed with an outside agency for
collection, or if suit is brought for collection, or if collected through
probate, bankruptcy or other judicial proceedings, then Buyer shall pay all
costs of collection, including attorneys' fees, in addition to other amounts
due.


7. TITLE; RISK OF LOSS
Unless otherwise specified on page 1 hereof, title to Product and risk of loss
shall pass to Buyer at Seller's facilities upon delivery to a carrier or into
Buyer's transport.



 
 
 

--------------------------------------------------------------------------------

 



8. LIMITED WARRANTY
THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THE PRODUCT DESCRIPTION HEREIN, AND
SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED, OF FITNESS FOR PARTICULAR USE,
MERCHANTABILITY OR OTHERWISE WITH RESPECT TO PRODUCT, WHETHER USED SINGLY OR IN
COMBINATION WITH OTHER SUBSTANCES OR IN ANY PROCESS, EXCEPT THAT PRODUCT SOLD
HEREUNDER SHALL CONFORM TO SELLER'S STANDARD SALES SPECIFICATIONS AS OF THE DATE
OF SHIPMENT. Without limiting the foregoing, Seller does not recommend nor
endorse the use of Product(s) in any medical application and specifically
disclaims any representation or warranty, express or implied, of suitability or
fitness for use, or otherwise, with respect to Product(s)’ use in any medical
application.  Buyer represents and warrants that no Product(s) purchased
hereunder will be used in or resold into any commercial or developmental manner
in connection with medical applications without Seller’s prior express written
acknowledgement.  Further, Buyer agrees that it will make no representations,
express or implied, to any person to the effect that Seller recommends or
endorses the use of Product(s) purchased hereunder in any medical application.  


9. INSPECTION AND LIMITATION OF LIABILITY
Buyer shall inspect and test Product delivered hereunder for damage, defect or
shortage immediately upon receipt at Buyer's plant or such other location as
determined by Buyer and provide Seller notice of any such damage, defect or
shortage within ten (10) days of receipt. Any claims for shortages must be
supported by certified railroad scale tickets (or similar documents if shipments
were not by rail) and Seller shall have an opportunity to have an independent
weighing. All claims for any cause whatsoever, whether based in contract,
negligence or other tort, strict liability, breach of warranty or otherwise,
shall be deemed waived unconditionally and absolutely unless Seller receives
written notice of such claim not later than ninety (90) days after Buyer's
receipt of Product as to which such claim is made.  Defective or nonconforming
Product shall be replaced by Seller without additional charge, or in lieu
thereof, at Seller's option, Seller may refund the purchase price upon return of
such Product at Seller's expense and such refund or replacement shall constitute
Buyer’s sole and exclusive remedy.  NOTWITHSTANDING THE ABOVE AND REGARDLESS OF
THE CIRCUMSTANCES, SELLER'S TOTAL LIABILITY TO BUYER FOR ANY AND ALL CLAIMS,
LOSSES OR DAMAGES ARISING OUT OF ANY CAUSE WHATSOEVER, WHETHER BASED IN
CONTRACT, NEGLIGENCE OR OTHER TORT, STRICT LIABILITY, BREACH OF WARRANTY OR
OTHERWISE, SHALL IN NO EVENT EXCEED THE PURCHASE PRICE OF PRODUCT IN RESPECT TO
WHICH SUCH CAUSE AROSE. IN NO EVENT SHALL SELLER BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES. Any cause of action that Buyer
may have against Seller and which may arise in connection with the
transaction(s) specified herein must be commenced within two (2) years after the
cause of action has accrued.


10. SAFETY, HEALTH AND INDEMNITY
Seller shall furnish to Buyer Material Safety Data Sheets, including warnings
and safety and health information concerning Products and/or the containers
therefor. Buyer agrees to disseminate such information so as to give warning of
possible hazards to persons who Buyer can reasonably foresee may be exposed to
such hazards, including but not limited to Buyer's employees, agents,
contractors or customers.  Buyer shall instruct its employees, agents,
contractors and customers on the safe handling, use, selling, storing,
transportation and disposal practices for the Product. IF BUYER FAILS TO
DISSEMINATE SUCH WARNINGS AND INFORMATION, BUYER AGREES TO DEFEND AND INDEMNIFY
SELLER AGAINST ANY AND ALL LIABILITY ARISING OUT OF OR IN ANY WAY CONNECTED WITH
SUCH FAILURE, INCLUDING BUT NOT LIMITED TO LIABILITY FOR INJURY, SICKNESS, DEATH
AND PROPERTY DAMAGE; PROVIDED, HOWEVER, THAT IF SELLER IN THIS INSTANCE HAS
CONTRIBUTED TO SUCH LIABILITY, BUYER'S INDEMNITY TO SELLER SHALL BE REDUCED BY
THE PROPORTION IN WHICH SELLER CONTRIBUTED TO SUCH LIABILITY. Seller will
provide Buyer with reasonable notice and opportunity to defend in the event any
claim or demand is made on Seller as to which such indemnity relates.


11. CARS, TRUCKS AND BARGES
Buyer shall unload railroad cars, trucks and barges furnished by Seller within
the free time specified by tariffs or time periods on file with applicable
regulatory bodies, or promptly after receipt if no such tariffs or time periods
are on file, and pay any charges resulting from its failure to do so directly to
the common carrier upon receipt of invoice therefor. Buyer shall pay Seller's
daily charges for trip-leased tank cars for tank cars held longer than seven (7)
days from constructive placement. BUYER ASSUMES FULL RESPONSIBILITY FOR USE AND
CONDITION OF CARS, TRUCKS AND BARGES WHILE IN BUYER'S POSSESSION AND AGREES TO (
1 ) COMPENSATE SELLER FOR LOSS OR DAMAGE TO SELLER'S PROPERTY AND (2) INDEMNIFY
AND SAVE SELLER HARMLESS FROM ANY LOSS OR DAMAGE TO PROPERTY OTHER THAN SELLER'S
AND FROM ANY INJURIES TO PERSONS RELATING IN ANY WAY TO THE USE OF SUCH CAR(S),
TRUCK(S) AND BARGE(S) WHILE SUCH ARE IN BUYER'S POSSESSION. Buyer shall report
to Seller promptly any damage that may be sustained by the car(s), truck(s) or
barge(s) in Buyer's possession.


12. LEASED TRACKS
Seller may elect to provide rail cars of Product to Buyer on leased tracks. If
Seller does so, Buyer shall contact Seller to receive shipments of Product from
the leased tracks and not request such shipment directly from the railroad.

 
 
 

--------------------------------------------------------------------------------

 





13. FAILURE IN PERFORMANCE
No liability shall result to either party from delay in performance or
non-performance in whole or in part caused by circumstances reasonably beyond
the control of the party affected, including but not limited to acts of God,
terrorist activity, transportation failure, breakdowns, equipment failure,
shortage or inability to obtain Product or raw material for Product, or
good-faith compliance with any governmental order or request (whether valid or
invalid). Regardless, however, of the occurrence or nonoccurrence of any such
circumstances, if for any reason supplies of Product, or feedstock for making
Product, from any of Seller's existing sources are curtailed or are inadequate
to meet Seller's own requirements and/or its obligations to its customers,
Seller's obligation to deliver Product during such period shall be reduced to
the extent necessary, in Seller's sole judgment, to apportion fairly among
Seller's own requirements and its customers (whether under contract or not) such
Product as received and as may be available in the ordinary and usual course of
Seller's business from any existing sources of supply at the location(s) from
which deliveries like those covered hereby are normally shipped. Seller shall
not be obligated to purchase or obtain Product, or feedstock to make Product, to
replace deliveries omitted or curtailed under this Paragraph 13.


14. CESSATION OR SUSPENSION OF OPERATIONS
If either party suspends or ceases the operation of any facility that produces
or consumes Product because such operation and/or Product fails to comply with
or becomes uneconomical by virtue of compliance with any applicable governmental
law, regulation or order relating to pollution, ecology, environmental matter,
or health and safety, each party shall have the right, upon fifteen (15) days'
prior written notice, to suspend (in case of suspension of operation) or
terminate (in case of cessation of operation) performance hereunder. Neither
party shall have any liability to the other with respect to deficiencies in
Product deliveries due to any such cause.


15. EXPORT COMPLIANCE
The transaction(s) specified herein, unless otherwise indicated, constitute
domestic sales within the United States.  Buyer shall comply with all applicable
laws relating to export controls and economic sanctions, including, but not
limited to, those maintained by the US Department of the Treasury (Office of
Foreign Assets Controls) and the US Department of Commerce (Bureau of Industry
and Security). If Buyer elects to export Product, Buyer shall constitute the
U.S. Principal Party in Interest or Exporter for all purposes under applicable
law.


16. NON-US BUYERS
If Buyer is a natural or legal person of any jurisdiction other than the United
States and/or a State thereof, any dispute arising with respect to the
transaction(s) specified on page 1 hereof shall be referred to three (3)
arbitrators in accordance with the Rules of Arbitration of the International
Chamber of Commerce as in effect on the date of such referral. The arbitration
shall take place in Houston, Texas, U.S.A. The proceedings shall be in the
English language. The American Arbitration Association shall act as appointing
authority in the event required. Monetary awards shall be expressed in U.S.
Dollars and all awards shall be final and binding on the parties. Judgment upon
any award may be entered in any court having jurisdiction.


17. AMENDMENT; CANCELLATION
This document, and the transaction(s) specified herein, can be amended or
cancelled only with Seller's written consent.


18. GOVERNING LAW
The parties' rights and obligations hereunder shall be construed and enforced
under the laws of the State of Texas, U.S.A., without regard to conflict of laws
principles. Incoterms 2000  ("Incoterms") shall also apply; provided, however,
that Incoterms shall apply only to the extent specified on page 1 hereof, and
provided, further, that in the event of a conflict between Incoterms and the
laws of the State of Texas, U.S.A., the latter shall govern. The parties
specifically exclude application of the U.N. Convention on Contracts for the
International Sale of Goods.


19. MISCELLANEOUS
No waiver by either party of a right, default or breach of any of the terms and
conditions herein shall be effective unless in writing.  No such waiver shall be
deemed a waiver of any subsequent right, default or breach (whether similar or
dissimilar) except as expressly stated therein. Buyer shall not assign any of
its rights or obligations with respect to the specified transaction(s) without
Seller's prior written consent; any attempted assignment without such consent
shall be void and of no effect. Seller may assign all of its rights and
obligations with respect to such transaction(s) to any entity of which Exxon
Mobil Corporation owns, directly or indirectly, at least fifty percent (50%) of
the shares or other indicia of equity having the right to elect such entity's
board of directors or other governing body.





 
 
 

--------------------------------------------------------------------------------

 



ATTACHMENT B
The West Pharmaceutical Services and
ExxonMobil Chemical Company  2011-2013 Supply/Purchase Agreement


List of ExxonMobil Affiliates / Divisions
 


 
For Product purchases made by Buyer Affiliates in:  U.S.A., Brazil, Mexico
ExxonMobil Division Affiliate:  ExxonMobil Chemical Company and/or ExxonMobil
Chemical Services Americas, Inc.
13501 Katy Freeway
Houston, TX  77079


For Product purchases made by Buyer Affiliates in:  France, Denmark, Serbia, UK,
ExxonMobil Affiliate: ExxonMobil Petroleum & Chemical BVBA


For Product purchases made by Buyer Affiliates in: Singapore,
ExxonMobil Affiliate:  ExxonMobil Chemical Asia Pacific, a division of
ExxonMobil Asia Pacific Pte Ltd
1 HarbourFront Place #06-00HarbourFront Tower OneSingapore 098633


 

   Initials:    /s/DEM    /s/NC  Buyer    Seller

 



 
 

--------------------------------------------------------------------------------

 



ATTACHMENT C
The West Pharmaceutical Services and
ExxonMobil Chemical Company 2011-2013 Global Supply Agreement


List of West Pharmaceutical Services Affiliates
 






Brazil
West Pharmaceutical Services Brasil Ltda
AV Nossa Senhora Das Gracas
Diadema, Sao Paulo, Brazil  09980-000


Denmark
West Pharmaceutical Services Danmark A/S
Horsens, Denmark


France
West Pharmaceutical Services France S.A.
38, Rue Robert Degon
Le Nouvion EN Thierache  02170


Germany
West Pharmaceutical Services Deutschland GmbH & Co. KG
Stolberger Str. 21-41
Eschweiler  52249


Mexico
Pharma-Tap SA DE CV
40 SUR L-8 MZA. 8B
Morelos, Mexico  62500


Serbia
West Pharmaceutical Services Beograd
Rimski Jarak BB
Kovin, Serbia  26220


Singapore
West Pharmaceutical Services Singapore Pte. Ltd.
Jurong, Singapore


United Kingdom
West Pharmaceutical Services Cornwall Limited
Bucklers Lane
St. Austell  PL25 3 JL


U.S.A.
West Pharmaceutical Services
101 Gordon Drive
Lionville, PA  19341


 

   Initials:    /s/DEM    /s/NC  Buyer    Seller

 

 
 
 

--------------------------------------------------------------------------------

 



ATTACHMENT D
The West Pharmaceutical Services and
ExxonMobil Chemical Company 2011-2013 Global Supply Agreement




For all notices, communications, or questions regarding this Contract, the
following addresses listed below shall be used; provided, however, that Seller
and Buyer can each change any of its address information by providing written
notice to the other party.




ExxonMobil Chemical Company
388 South Main Street
Akron, Ohio 44311
 
Attn:  Mr. Kent Cooper
330-849-5752
- or-
Attn:  Ms. Charlene Spiller
330-849-5754
 
 
West Pharmaceutical Service
101 Gordon Drive
Lionville, PA.  19341
 
Attn:  Ms. Linda Curtis
610-594-2953
 
 

 
 

   Initials:    /s/DEM    /s/NC  Buyer    Seller

 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT E
The West Pharmaceutical Services and
ExxonMobil Chemical Company/Affiliates 2011-2013 Global Supply Agreement


Payment Terms


For purchases of Product by the following Buyer Affiliates, ExxonMobil Selling
Affiliates’ invoice(s) shall be paid in full within the days set forth below:




Location
 
U.S.-  West Pharmaceutical Services
 
[**]
Brazil- West Pharmaceutical Services Brasil Ltda
 
[**]
Mexico- Pharma-Tap SA DE CV
 
[**]
Denmark - West Pharmaceutical Services Danmark A/S
 
[**]
France - West Pharmaceutical Services France S.A.
 
[**]
Germany - West Pharmaceutical Services Deutschland GmbH & Co. KG
 
[**]
Serbia - West Pharmaceutical Services Beograd
 
[**]
UK - West Pharmaceutical Services Cornwall Limited
 
[**]
Singapore - West Pharmaceutical Services Singapore Pte. Ltd.
 
[**]


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT F
The West Pharmaceutical Services and
ExxonMobil Chemical Company/Affiliates 2011-2013 Global Supply Agreement


Returnable Metal Crates




Attachment F documents Buyer's/Buyer Affiliates’ responsibility for returnable
metal crates ("Metal Crates") used in the supply of Butyl products from
Seller/ExxonMobil Selling Affiliates ("ExxonMobil").  Buyer/Buyer Affiliates
wishes to receive Butyl in Metal Crates and ExxonMobil is willing to supply
Butyl in Metal Crates, subject to the following agreement.


Agreement
Buyer/Buyer Affiliates is responsible for the Metal Crates in their custody at
the replacement value of the Metal Crates. Buyer's /Buyer Affiliates’ custody
begins when Metal Crates are loaded onto the delivering carrier at the
ExxonMobil or third party warehouse and ends when Metal Crates are loaded onto
the carrier for return to Global Pallet Services Limited (GPS) USA, Inc.


Buyer/Buyer Affiliates must implement a system to ensure Metal Crates are not
lost or damaged, and are returned in undamaged condition.  Buyer/Buyer
Affiliates will supply to ExxonMobil upon request copies of any Bills of Lading
needed to verify return shipments of Metal Crates.


For each Metal Crate not received back at Global Pallet Services Limited (GPS)
and where a physical inventory determines that such Metal Crate is not in the
custody of Buyer/Buyer Affiliates, Buyer/Affiliates will have 30 days from end
of the calendar year to reimburse ExxonMobil as stated below.


For the purposes of this agreement, a Metal Crate is considered to be in
undamaged condition if the base and all four sides are in working
condition.   Buyer/Buyer Affiliates agrees to pay for all repairs for damage to
any Metal Crate, or to pay the replacement charge of $300.00 per Metal Crate for
any Metal Crate that is either permanently lost or damaged beyond repair while
in the custody of Buyer/Buyer Affiliates, and a replacement charge ($40.00 per
door) for any removable door missing from Metal Crates collected at Buyer's
/Buyer Affiliates’ location.  A Metal Crate shall be deemed to have been damaged
beyond repair if the documented repair costs to restore the damaged Metal Crate
to fit-for-fill condition would exceed $200.00.  In addition, if any of the
charges imposed by Global Pallet Services Limited (GPS) under the agreement
between the ExxonMobil and Global Pallet Service Limited (GPS) for damage to or
loss of Metal Crates, are revised, the aforesaid amount reimbursable by
Buyer/Buyer Affiliates shall automatically be revised in similar manner.















































 
 

--------------------------------------------------------------------------------

 



ATTACHMENT G
The West Pharmaceutical Services and
ExxonMobil Chemical Company/Affiliates 2011-2013 Global Supply Agreement






GENERAL TERMS AND CONDITIONS OF SALES
ExxonMobil Petroleum & Chemical, BVBA (hereafter referred to as "EM")




1. Agreement(s) as used herein shall mean any order confirmation issued by EM or
any other contractual arrangement between EM and Buyer. These general terms and
conditions shall apply to and form part of all Agreements. The Agreement
constitutes the complete and entire understanding and agreement between EM and
Buyer. No other general terms and conditions will have an effect on the
Agreement. Deviations from the Agreement, including these general terms and
conditions, shall be valid only if expressly agreed in writing by the parties.
In the event of a conflict between these general terms and conditions and the
terms of an EM order confirmation, the latter category shall prevail.


2. Title to the product shall transfer from EM to Buyer simultaneously with the
transfer of risks as per Incoterms. All references to Incoterms shall mean ICC
Incoterms 2000.


3. EM will use reasonable efforts to meet the planned delivery date which shall
be deemed to be only approximate.


4. If Buyer is responsible for the transport of products, Buyer shall ensure
that the means of transport is clean and dry, suitable for loading and carrying
the products, and complies with the safety standards of EM and with the legal
standards for such means of transport. In case of non- or incomplete compliance
with the above requirements, EM will be entitled not to load or cause to load
this means of transportation, without any obligation to compensation.


5. If delivery takes place on reusable pallets (regardless of whether they are
property of EM), Buyer will maintain these pallets in good condition and make
them available on request for collection by or on behalf of EM.


6. EM's determination of quantity and quality shall be binding for both parties.
Without prejudice to the foregoing, Buyer  has the right to have a
representative present at said determination, at his own cost.


7. Products shall be supplied by EM at the price valid on the planned delivery
date.


8. Prices are exclusive of taxes (such as VAT), duties or other governmental
charges. In addition to the price of the product, EM shall have the right to
charge any taxes, duties or other governmental charges that now or in the future
may be levied, in connection with the manufacture, sale, transportation,
storage, handling, delivery, use, possession of or disposal of the product or
raw materials used in it. VAT and excise tax exemptions granted on request of
Buyer in accordance with legislation or administrative regulations imposed by
any lawful authority, shall be the exclusive responsibility of Buyer who shall
indemnify EM in respect of any VAT or excise Tax liabilities arising therefrom.


9. Seller will invoice Buyer and Buyer will pay the invoice in the currency
stated on the invoice, without any discount, deduction or set off, so that EM’s
designated bank account is credited with the full invoiced amount within 30 days
from the invoice date.


10. Failure by Buyer to pay on the due date shall make all sums owing by Buyer
to EM on any account whatsoever immediately and automatically due and payable,
without prejudice to EM's right to charge automatically and without giving any
notice the statutory late payment interest rate as defined in the EU Directive
2000/35/EC on combating late payment in commercial transactions.


11. EM and any of its Affiliates (as herein defined) may at any time without
giving notice to or making demand upon Buyer, set off and apply any and all sums
at any time owing by EM and/or by any of its Affiliates to Buyer or any of
Buyer’s Affiliates, against any and all sums owing by Buyer or any of Buyer’s
Affiliates to EM and/or to any of its Affiliates.  An Affiliate is (1) for EM :
Exxon Mobil Corporation or any company in which Exxon Mobil Corporation owns or
controls, directly or indirectly, 50 % or more of the voting stock and (2) for
the Buyer : any company in which its ultimate holding company owns or controls,
directly or indirectly, 50 % or more of the voting stock.


12.  If one party has objective reasons to conclude that the financial status of
the other party becomes impaired or unsatisfactory, or in case of late payment,
it may require the other party to provide adequate securities, including cash in
advance, for the timely payment of future deliveries, absent which it may
suspend its supply obligations.



 
 

--------------------------------------------------------------------------------

 



13. Health and safety information relating to handling and use of products are
in the Safety Data Sheets (SDS) that EM has sent or will send to Buyer. Buyer
shall notify EM if Buyer has not received such information by the delivery date.
EM will assume that Buyer has received the necessary information absent
notification from Buyer. Buyer shall provide such health and safety information
to anyone including without limitation its employees, contractors, agents or
customers who may be exposed to the product. Buyer warrants that it possesses
the necessary expertise for handling products of the type being supplied
hereunder and that it will take the steps necessary to review and understand
that information contained on the SDS for each product it purchases. While the
SDS is being supplied in good faith, no guarantee is made as to the accuracy or
completeness of any data or statements contained therein. Such data and
statements are offered only for Buyer's and its users' and customers'
considerations, investigation and verification.


14. EM gives no guarantees or warranties, express or implied, as to the quality,
merchantability, fitness for purpose or suitability of the products except that
the product sold pursuant to the terms of this Agreement shall meet the relevant
EM standard specification in force at the time of loading or such other
specification or requirement which may be explicitly agreed in writing between
the parties.


Without limiting the foregoing, EM does not recommend nor endorse the use of
product(s) in any medical application and specifically disclaims any
representation or warranty, express or implied, of suitability or fitness for
use, or otherwise with respect to product(s)’ use in any medical application.
Buyer represents and warrants that no product(s) purchased hereunder will be
used in or resold into any commercial or developmental manner in connection with
medical applications without EM’s prior express written acknowledgement.
Further, Buyer agrees that it will make no representations, express or implied,
to any person to the effect that EM recommends or endorses the use of product(s)
purchased hereunder in any medical application.


EM's maximum liability for all claims for any reason is the sales price of the
product involved and EM shall not be liable for indirect or consequential
damage. Claims by Buyer are waived unless made in writing within 15 days from
date of (non-) delivery.  Buyer shall indemnify and hold EM harmless in respect
of all claims for which EM is not liable.


15. EM makes no representation or warranty of any kind, express or implied, that
the products sold hereunder, or the use of such products, or articles made
therefrom, either alone or in conjunction with other materials, will not
infringe any patent or trademark rights. Buyer agrees that it will promptly
notify EM of any claim or suit involving Buyer in which patent or trademark
infringement is alleged with respect to the products sold hereunder, and that
Buyer will permit EM, at its option and expense, to control completely the
defence or settlement of any such allegation of infringement.


16. Neither party shall be liable for any delay in performance or
non-performance caused by circumstances beyond the reasonable control of the
party affected including, but not limited to, acts of God, fire, flood, war,
accident, explosion, breakdowns of machinery, labour disputes; inability to
obtain energy, utilities, equipment, transportation, the product deliverable
under this Agreement, or the feedstock from which the product is directly or
indirectly derived; or good faith compliance with any regulation, direction or
request (whether ultimately determined to be valid or invalid) made by
governmental authority or any person or persons purporting to act  for such an
authority.


Regardless of the occurrence or non-occurrence of any of the circumstances set
forth above, if for any reason, supplies of the product deliverable under this
Agreement or of the feedstock from which the product is directly or indirectly
derived from any of EM's then existing sources of supply are curtailed or cut
off, EM shall have the option during such period of curtailment or cessation to
apportion fairly among its customers including EM Affiliates and whether under
contract or not,  such product as may be received in the ordinary course of
business or manufactured at EM's plant.


EM shall not be obliged to purchase or otherwise obtain alternative supplies of
product deliverable under this Agreement, or the feedstock from which product
directly or indirectly is derived.  Nor shall EM be obliged to settle labour
disputes, run down inventories below normal levels, adapt or vary its
manufacturing plan except at its own sole discretion, or to take any steps other
than in accordance with good business practice to make up inadequate supplies or
to replace the supplies so curtailed or cut off.  EM shall not be obliged to
make up deliveries omitted or curtailed under this Agreement.  Any such
deficiencies in deliveries shall be cancelled with no liability to either party,
it being agreed, however, that a force majeure situation hereunder shall not
entitle either party to cancel this Agreement.


17. In case of any material breach of the terms and conditions contained in the
Agreement by one of the parties, the other party may, without giving prior
written notice or without undertaking any recourse to legal proceedings, suspend
its further performance, terminate the Agreement or require specific performance
by the other party of the Agreement in whole or in part, without prejudice to
its right to damages for any losses incurred subject to Article 14.


18. Neither party may assign this Agreement without the written consent of the
other party save in the case where such assignment is to an EM Affiliate and
prior written notice has been given to the Buyer.



 
 

--------------------------------------------------------------------------------

 



19. EM informs Buyer that any information or data communicated by Buyer may be
subject to data processing for the purpose inter alia of enhancing services
quality, keeping accounts, and Buyer's records, invoicing, product supply. Such
information and data may be transferred, communicated to or otherwise accessed
by any EM Affiliates some of which may be located outside the territory of the
European Union. According to applicable law, Buyer has a right of access and
rectification of its personal data by sending a letter to EM.


20. Notwithstanding any other provision in this Agreement or any other document,
neither this Agreement nor any other document shall constitute an agreement by
EM to take any action or refrain from taking any action that is in conflict
with, penalized under or compliance with which is prohibited by US law or
regulation.


21.a.  This Agreement between EM and Buyer shall be governed by the laws of
Belgium (excluding its rules on conflict of laws). Neither the Uniform Law on
the International Sale of Goods ('ULIS'), nor the United Nations Convention on
Contracts for the International Sale of Goods 1980 ('CISG') shall apply.
21.b.(i) If Buyer's registered office is located within the territory of the
European Economic Area ('EEA'), any disputes between EM and Buyer arising out of
or in relation to this Agreement shall be of the exclusive jurisdiction of the
Courts of Antwerp.
21.b.(ii) If Buyer's registered office is located outside the territory of the
EEA, any disputes arising out of or in relation to this Agreement shall be
finally settled under the CEPANI Rules of Arbitration by three (3) arbitrators
appointed in accordance with said Rules. The seat of the arbitration shall be
Brussels. The arbitration shall be conducted in the English language.





















































































 
 

--------------------------------------------------------------------------------

 













ATTACHMENT H
The West Pharmaceutical Services and
ExxonMobil Chemical Company/Affiliates 2011-2013 Global Supply Agreement


GENERAL TERMS AND CONDITIONS OF SALES
ExxonMobil Chemical France S.A.R.L. (hereafter referred to as "EM")




1. Agreement(s) as used herein shall mean any order confirmation issued by EM or
any other contractual arrangement between EM and Buyer.  These general terms and
conditions shall apply to and form part of all Agreements. The Agreement
constitutes the complete and entire understanding and agreement between EM and
Buyer. No other general terms and conditions will have an effect on the
Agreement. Deviations from the Agreement, including these general terms and
conditions, shall be valid only if expressly agreed in writing by the parties.
In the event of a conflict between these general terms and conditions and the
terms of an EM order confirmation, the latter category shall prevail.


2. RETENTION OF TITLE. All references to Incoterms shall mean ICC Incoterms
2000. Risk will transfer as per Incoterms but EM retains title of the product
until full payment of the price (including accessories) of the product.


3. EM will use reasonable efforts to meet the planned delivery date which shall
be deemed to be only approximate.


4. If Buyer is responsible for the transport of products, Buyer shall ensure
that the means of transport is clean and dry, suitable for loading and carrying
the products, and complies with the safety standards of EM and with the legal
standards for such means of transport. In case of non- or incomplete compliance
with the above requirements, EM will be entitled not to load or cause to load
this means of transportation, without any obligation to compensation.


5. If delivery takes place on reusable pallets (regardless of whether they are
property of EM), Buyer will maintain these pallets in good condition and make
them available on request for collection by or on behalf of EM.


6. EM's determination of quantity and quality shall be binding for both parties.
Without prejudice to the foregoing, Buyer  has the right to have a
representative present at said determination, at his own cost.


7. Products shall be supplied by EM at the price valid on the planned delivery
date.


8. Prices are exclusive of taxes (such as VAT), duties or other governmental
charges. In addition to the price of the product, EM shall have the right to
charge any taxes, duties or other governmental charges that now or in the future
may be levied, in connection with the manufacture, sale, transportation,
storage, handling, delivery, use, possession of or disposal of the product or
raw materials used in it. VAT and excise tax exemptions granted on request of
Buyer in accordance with legislation or administrative regulations imposed by
any lawful authority, shall be the exclusive responsibility of the Buyer who
shall indemnify EM in respect of any VAT or excise Tax liabilities arising
therefrom.


9. Seller will invoice Buyer and Buyer will pay the invoice in the currency
stated on the invoice, without any discount, deduction or set off, so that EM’s
designated bank account is credited with the full invoiced amount within 30 days
from the invoice date.


10. Failure by Buyer to pay on the due date shall make all sums owing by Buyer
to EM on any account whatsoever immediately and automatically due and payable,
without prejudice to EM's right to charge automatically and without giving any
notice late payment interests which rate would be equal to three (3) times the
legal interest rate applicable at the time of the due date.


11. EM and any of its Affiliates (as herein defined) may at any time without
giving notice to or making demand upon Buyer, set off and apply any and all sums
at any time owing by EM and/or by any of its Affiliates to Buyer or any of
Buyer’s Affiliates, against any and all sums owing by Buyer or any of Buyer’s
Affiliates to EM and/or to any of its Affiliates.  An Affiliate is (1) for EM :
Exxon Mobil Corporation or any company in which Exxon Mobil Corporation owns or
controls, directly or indirectly, 50 % or more of the voting stock and (2) for
the Buyer : any company in which its ultimate holding company owns or controls,
directly or indirectly, 50 % or more of the voting stock.


12. If one party has objective reasons to conclude that the financial status of
the other party becomes impaired or unsatisfactory, or in case of late payment,
it may require the other party to provide adequate securities, including cash in
advance, for the timely payment of future deliveries, absent which it may
suspend its supply obligations.

 
 

--------------------------------------------------------------------------------

 





13. Health and safety information relating to handling and use of products are
in the Safety Data Sheets (SDS) that EM has sent or will send to Buyer. Buyer
shall notify EM if Buyer has not received such information by the delivery date.
EM will assume that Buyer has received the necessary information absent
notification from Buyer. Buyer shall provide such health and safety information
to anyone including without limitation its employees, contractors, agents or
customers who may be exposed to the product. Buyer warrants that it possesses
the necessary expertise for handling products of the type being supplied
hereunder and that it will take the steps necessary to review and understand
that information contained on the SDS for each product it purchases.   While the
SDS is being supplied in good faith, no guarantee is made as to the accuracy or
completeness of any data or statements contained therein. Such data and
statements are offered only for Buyer's and its users' and customers'
considerations, investigation and verification.


14. EM gives no guarantees or warranties, express or implied, as to the quality,
merchantability, fitness for purpose or suitability of the products except that
the product sold pursuant to the terms of this Agreement shall meet the relevant
EM standard specification in force at the time of loading or such other
specification or requirement which may be explicitly agreed in writing between
the parties.


Without limiting the foregoing, EM does not recommend nor endorse the use of
product(s) in any medical application and specifically disclaims any
representation or warranty, express or implied, of suitability or fitness for
use, or otherwise with respect to product(s)’ use in any medical application.
Buyer represents and warrants that no product(s) purchased hereunder will be
used in or resold into any commercial or developmental manner in connection with
medical applications without EM’s prior express written acknowledgement.
Further, Buyer agrees that it will make no representations, express or implied,
to any person to the effect that EM recommends or endorses the use of product(s)
purchased hereunder in any medical application.


EM's maximum liability for all claims for any reason is the sales price of the
product involved and EM shall not be liable for indirect or consequential
damage. Claims by Buyer are waived unless made in writing within 15 days from
date of (non-) delivery.  Buyer shall indemnify and hold EM harmless in respect
of all claims for which EM is not liable.


For products transported within France by road, , claims made by the Buyer upon
receipt of the products must be the subject matter of written reserves listed on
the delivery form, reserves to be confirmed by Buyer to the transportation
company within the following three business days, in compliance with the
provisions of article L. 133-3 of the French Commercial Code, failing which and
should it be proved that damages occurred during road transportation, Buyer
shall bear all costs and consequences of such damages, as Buyer would be deemed
to have received the product in good order and condition.


15. EM makes no representation or warranty of any kind, express or implied, that
the products sold hereunder, or the use of such products, or articles made
therefrom, either alone or in conjunction with other materials, will not
infringe any patent or trademark rights. Buyer agrees that it will promptly
notify EM of any claim or suit involving Buyer in which patent or trademark
infringement is alleged with respect to the products sold hereunder, and that
Buyer will permit EM, at its option and expense, to control completely the
defence or settlement of any such allegation of infringement.


16. Neither party shall be liable for any delay in performance or
non-performance caused by circumstances beyond the reasonable control of the
party affected including, but not limited to, acts of God, fire, flood, war,
accident, explosion, breakdowns of machinery, labour disputes; inability to
obtain energy, utilities, equipment, transportation, the product deliverable
under this Agreement, or the feedstock from which the product is directly or
indirectly derived; or good faith compliance with any regulation, direction or
request (whether ultimately determined to be valid or invalid) made by
governmental authority or any person or persons purporting to act  for such an
authority.


Regardless of the occurrence or non-occurrence of any of the circumstances set
forth above, if for any reason, supplies of the product deliverable under this
Agreement or of the feedstock from which the product is directly or indirectly
derived from any of EM's then existing sources of supply are curtailed or cut
off, EM shall have the option during such period of curtailment or cessation to
apportion fairly among its customers including EM Affiliates and whether under
contract or not,  such product as may be received in the ordinary course of
business or manufactured at EM's plant.


EM shall not be obliged to purchase or otherwise obtain alternative supplies of
product deliverable under this Agreement, or the feedstock from which product
directly or indirectly is derived.  Nor shall EM be obliged to settle labour
disputes, run down inventories below normal levels, adapt or vary its
manufacturing plan except at its own sole discretion, or to take any steps other
than in accordance with good business practice to make up inadequate supplies or
to replace the supplies so curtailed or cut off.  EM shall not be obliged to
make up deliveries omitted or curtailed under this Agreement.  Any such
deficiencies in deliveries shall be cancelled with no liability to either party,
it being agreed, however, that a force majeure situation hereunder shall not
entitle either party to cancel this Agreement.



 
 

--------------------------------------------------------------------------------

 



17. In case of any material breach of the terms and conditions contained in the
Agreement by one of the parties, the other party may, without giving prior
written notice or without undertaking any recourse to legal proceedings, suspend
its further performance, terminate the Agreement or require specific performance
by the other party of the Agreement in whole or in part, without prejudice to
its right to damages for any losses incurred subject to Article 14.


18.  Neither party may assign this Agreement without the written consent of the
other party save in the case where such assignment is to an EM Affiliate and
prior written notice has been given to the Buyer.


19. EM informs Buyer that any information or data communicated by Buyer may be
subject to data processing for the purpose inter alia of enhancing services
quality, keeping accounts, and Buyer's records, invoicing, product supply. Such
information and data may be transferred, communicated to or otherwise accessed
by any EM Affiliates some of which may be located outside the territory of the
European Union. According to applicable law, Buyer has a right of access and
rectification of its personal data by sending a letter to EM.


20. Notwithstanding any other provision in this Agreement or any other document,
neither this Agreement nor any other document shall constitute an agreement by
EM to take any action or refrain from taking any action that is in conflict
with, penalized under or compliance with which is prohibited by US law or
regulation.


21. This Agreement between EM and Buyer shall be governed by the laws of France
(excluding its rules on conflict of laws). Neither the Uniform Law on the
International Sale of Good ('ULIS'), nor the United Nations Convention on
Contracts for the International Sale of Goods 1980 ('CISG') shall apply. Any
disputes between EM and Buyer arising out of or in relation to this Agreement
shall be of the exclusive jurisdiction of the Commercial Court of Paris.




ExxonMobil Chemical France SARL
A French Société à Responsabilité Limitée with a share capital of 115.281.765 €
Registered Office: Tour Manhattan, 5/6 Place de l’Iris - 92400 Courbevoie –
France
Nanterre Company Registry n° 352 170 013

































































 
 

--------------------------------------------------------------------------------

 















ATTACHMENT I
The West Pharmaceutical Services and
ExxonMobil Chemical Company/Affiliates 2011-2013 Global Supply Agreement




ExxonMobil Chemical Asia Pacific – Terms and Conditions


EMCAP STANDARD TERMS AND CONDITIONS OF SALE AND ACCEPTANCE OF ORDER


1.                      ACCEPTANCE
The acceptance of Buyer's order by Seller is expressively made conditional upon
Buyer's assent to these Standard Terms and Conditions of Sale. Terms as
specified in Seller’s Order Confirmation (if any) and these Standard Terms and
Conditions shall constitute the only binding contract terms and conditions
between the parties in the absence of a written agreement as described in Clause
2.


2.                      WRITTEN AGREEMENT
If there is an executed written sales contract or agreement in effect between
Buyer and Seller covering this order, the terms and conditions of that contract
or agreement shall prevail over any conflicting term in Seller’s Order
Confirmation and/or these Standard Terms and Conditions.


3.                      PRICE ADJUSTMENT
Seller may change any price, freight terms and/or payment terms of this
Agreement at any time by giving Buyer at least thirty (30) days prior written
notice. Buyer's failure to deliver to Seller written objection to any such
change at least ten (10) days before its effective date shall constitute
acceptance.
If Buyer does deliver such objections, Seller may elect to continue to supply
Buyer at the price, freight terms and/or payment terms existing at the time of
the announced change or at such other new price, freight terms and/or payment
terms as the parties may agree, or Seller may cancel this contract as to any
product to which such change applies as of the effective date of the proposed
change or any date thereafter by giving Buyer at least five (5) days prior
written notice.
If Seller should be prevented from making a change in price, freight terms
and/or payment terms or continuing a price, freight terms, and/or payment terms
already in effect by law, governmental decree, order or regulation, Seller may
terminate this contract by giving Buyer thirty (30) days prior written notice.


4.                      QUANTITY
Quantity of all shipments shall be determined by Seller at point of shipment. To
allow for standard tolerances of scales, Seller will not consider any claims for
shortages of less than one half of one percent (0.5%) of the gross weight of any
shipment of packaged product or less than one half of one percent (0.5%) of the
net weight of bulk shipment. Seller shall have the right at all times to appoint
an independent surveyor.


5.                      TAXES
All prices are exclusive of taxes, duties, or other governmental charges. Buyer
shall pay or reimburse Seller for such taxes, duties or charges levied on or in
respect of the product or delivery thereof.


6.                      TRANSFER OF RISK
Risk of loss and damage to product shall pass to Buyer as defined in Incoterms
specified in Seller’s Order Confirmation and/or page 1 hereof.  Buyer assumes
all risk and liability for loss, damage, or injury to the person or property of
Buyer or others arising out of use or possession of any product sold hereunder.


7.                      TITLE TRANSFER
Except as explicitly defined in Seller’s Order Confirmation and/or otherwise
provided pursuant to Clause 2, title in product transfers to Buyer
simultaneously with risk of loss.



 
 

--------------------------------------------------------------------------------

 



8.                      WARRANTIES
There are no warranties which extend beyond the description on the face hereof,
and Seller makes no warranty, expressed or implied, of satisfactory quality,
merchantability, fitness for any particular use or otherwise, except that the
products sold hereunder shall meet Seller's applicable standard specifications
or such other specifications as may be notified by Seller to Buyer from time to
time.  Buyer assumes all risk whatsoever as a result of the use of the products
purchased, whether use singly or in combination with other substances or in any
process.
Without limiting the foregoing, Seller does not recommend nor endorse the use of
product in any medical application and specifically disclaims any representation
or warranty, express or implied, of suitability or fitness for use, or otherwise
with respect to product’s use in any medical application.  Buyer represents and
warrants that no product purchased hereunder will be used or resold for use in
any commercial or developmental manner in connection with medical applications
without Seller’s prior express written acknowledgement.  Further, Buyer agrees
that it will make no representations, express or implied, to any person to the
effect that Seller recommends or endorses the use of product purchased hereunder
in any medical application.


9.                      LIMITATION OF CLAIMS
Seller's total liability for all claims arising hereunder or connected with the
products sold hereunder, whether based in contract,
tort or otherwise, shall be no greater than an amount equal to the purchase
price of the products to which any such claims relate, or at the Seller's
option, and only in the case of claims regarding defective or non-conforming
product, to replacement of such products, provided that in all cases Buyer shall
be under an obligation to mitigate any loss as far as possible.  Seller shall
not in any event be liable for any special, incidental, exemplary or
consequential damages.


Buyer shall inspect and test product delivered hereunder for damage, defect or
shortage immediately upon receipt and provide Seller notice of any such damage,
defect or shortage within ten (10) days of receipt.  Any claim for shortages
must be accompanied by a certified weigh scale ticket or an independent surveyor
report, and Seller shall have an opportunity to an independent quantity
assessment.  All claims for any cause whatsoever, whether based in contract,
negligence or other tort, strict liability, breach of warranty or otherwise,
shall be deemed waived unconditionally and absolutely unless Seller receives
written notice of such claim not later than thirty (30) days after Buyer's
receipt of product as to which such claim is made.  Receipt will be deemed to
have taken place for purposes of this subparagraph when the product has been
loaded onto Buyer’s transport, or offloaded from the vessel or other means of
transport on which delivery has been made when delivery is arranged by Seller.


10.           LAYTIME AND DEMURRAGE
Buyer shall unload tank containers, cars, trucks and barges furnished by Seller
and clear products from port, or at delivery destination, within the free time
specified by tariffs or time periods on file with applicable bodies, or promptly
after receipt if no such tariffs or time periods are on file.  Buyer shall pay
charges resulting from its failure to do to Seller or directly to the common
carrier upon receipt of invoice.


For bulk marine shipment, demurrage charge at load port is for account of Seller
and at discharge port for Buyer’s account.  For other than FOB sales, laytime
allowed, demurrage rate and Charter Party applicable shall be as specified in
Seller’s vessel nomination to Buyer. If any such terms are not specified, then
the terms in Seller’s contract of affreightment with the vessel owner shall
apply.  For FOB sales, vessels nominated by Buyer are subject to Seller’s
screening, inspection and acceptance process.


11.           FAILURE IN PERFORMANCE
Failure by Seller to deliver on a specific date shall not entitle Buyer to
repudiate this Agreement.  Buyer shall not be relieved of any obligations to
accept or pay for products by reason of any delay in delivery or
dispatch.  Furthermore, no liability shall result to either party for delay in
performance or non-performance of an obligation hereunder (except an obligation
to make payment) in whole or in part caused by circumstances reasonably beyond
the control of the party affected, including but not limited to acts of God,
terrorist activity, transportation failure, breakdowns, equipment failure,
shortage or inability to obtain product or raw material for product, or
good-faith compliance with any governmental order or request (whether valid or
invalid).  Regardless, however, of the occurrence or nonoccurrence of any such
circumstances, if for any reason supplies of product or feedstock for making
product, from any of Seller's existing sources are curtailed or are inadequate
to meet Seller's own requirement and/or its obligation to its customers,
Seller's obligation to deliver product during such period shall be reduced to
the extent necessary, in Seller's sole judgment, to apportion fairly among
Seller's own requirements and its customers (whether under contract or
not)  such products as received and as may be available in the ordinary and
usual course of Seller's business from any existing sources of supply at the
location(s)  from which deliveries like those covered hereby are normally
shipped.  Seller shall not be obligated to purchase or obtain product, or
feedstock to make product, to replace deliveries omitted or curtailed under this
Paragraph.

 
 

--------------------------------------------------------------------------------

 



12.           MODIFICATION AND AMENDMENTS
There are no oral understandings, representations or warranties between the
parties that conflict with these Standard Terms and Conditions or the details of
price, payment, shipment or delivery schedule herein set forth.  No modification
of any Standard Terms or Conditions shall be of any force or effect unless such
modification is in writing and signed by the party to be bound thereby, and no
modification shall be effected by the acknowledgement or acceptance of Buyer’s
orders which may have been accompanied by forms containing terms and conditions
at variance with those set forth herein.


13.           GOVERNING LAW
This Agreement shall be governed by Singapore law. Parties herein hereby agree
to exclude the application of the United Nations Convention on Contracts for the
International Sale of Goods. A party that is not a party to this Agreement shall
have no rights, nor intended by the Parties herein to have any rights, under the
Contracts (Rights of Third Parties) Act, Cap 53B to enforce any of the terms as
set out herein


14.           ASSIGNMENT
This Agreement shall not be assigned, in whole or in part, by either party
without the prior consent of the other party, but shall be binding upon and
shall inure to the benefit of the legal successors of the respective parties
hereto; except that Seller may assign this Agreement, in whole or in part, to
any affiliate.  For purposes of this clause, an "affiliate" of Seller means the
ultimate holding company of Seller or any corporation of which fifty percent
(50%) or more of the outstanding stock is held directly or indirectly by such
ultimate holding company.


15.           DEFINITION
To the extent not inconsistent with the terms hereof, Incoterms 2000
(“Incoterms”) shall apply hereto.


16.           NO WAIVER
No waiver by either party or any breach of any of the terms and conditions
herein contained shall be construed as a waiver of any succeeding breach of the
same or other terms and conditions.


17.           CREDIT CLAUSE
If Buyer fails to make payment when due or if Seller reasonably believes the
financial status of Buyer is impaired due to any reason, Seller shall have the
right without prejudice to its other rights in contract or at law, upon notice
to Buyer, to withhold further deliveries of Product, and/or to modify or change
any terms of payment or credit, suspend performance under this agreement,
accelerate payment obligations such that all amounts owed under prior deliveries
and not paid shall become immediately due and payable; require Buyer to furnish
security as deemed appropriate by Seller and/or exercise rights against
collateral and apply the proceeds against amounts due and owing. Seller shall in
any event have the right to set-off any claim that Seller (or its affiliate) may
have against Buyer (or its affiliate), against any sum which Seller may owe to
Buyer (or its affiliate).


In the event Seller requires a Documentary Letter of Credit or a Standby Letter
of Credit, such Letter of Credit shall be issued by an international bank in
form and substance acceptable to Seller. A clean Letter of Credit is to be
received by Seller prior to the estimated shipment date or by such date as
Seller shall agree.  Seller shall have no obligation to deliver Product if
Letter of Credit is not so received by Seller.


Without prejudice to Seller's other rights in law and contract, it is agreed
that Buyer shall indemnify and hold harmless the Seller from and against any
dead-freight, vessel and/or port charges and payments, demurrage and/or any
damages, losses or expenses incurred as a result of any delay in loading or
non-delivery of any Product under this Agreement arising from Buyer's failure or
delay in providing the Letter of Credit in accordance with the terms of this
Agreement


18.           BUSINESS PRACTICES
(a)           Business Standards.   Each party to this Contract shall establish
precautions to prevent its employees or subcontractors from making, receiving,
providing or offering any substantial gifts, extravagant entertainment,
payments, loans, or other considerations to the employees of the other party
and/or their families and/or third parties in connection with this Contract.
(b)           Compliance With Law.  Each party agrees and will secure agreement
by its subcontractors to comply with all applicable laws, regulations, decrees
and judicial orders ("Laws") in performance under this
Contract.  Notwithstanding anything in this Contract to the contrary, no
provision shall be interpreted or applied so as to require any party to do, or
refrain from doing, anything which would constitute a violation of, or result in
a loss of economic benefit under, United States anti-boycott and other export
laws and regulations.  Each party represents to the other party that it shall
not make any improper payments of money or anything of value to a government
official (whether appointed, elected, honorary, or a career government employee)
in connection with this Contract, nor shall it make improper payments to a third
party knowing or suspecting that the third party will give the payment, or a
portion of it, to a government official.

 
 

--------------------------------------------------------------------------------

 



(c)           Notice of Non-Compliance.  Each party ("the Relevant Party")
agrees to notify the other party promptly upon discovery of any instance where
the Relevant Party fails to comply with this Section.  If either party discovers
or is advised of any errors or exceptions related to its invoicing under this
Contract, both parties will together review the nature of the errors or
exceptions, and will, if appropriate, promptly take corrective action that is
necessary on its part and adjust the relevant invoice or refund overpayments






4844-8031-8473, v.  1

 
 

--------------------------------------------------------------------------------

 
